SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2016 PETRO RIVER OIL CORP. (Exact name of Registrant as specified in its Charter) Delaware 000-49760 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 205 East 42nd Street, Fourteenth Floor New York, New York 10017 (Address of principal executive offices) (469) 828-3900 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 4, 2016, Petro River Oil Corp. (the “Company”) issued a press release announcing that it had filed an application to list its common stock on The NASDAQ Capital Market. The Company’s proposed listing on The NASDAQ Capital Market is subject to review by NASDAQ and is dependent upon the Company meeting all relevant quantitative and qualitative listing standards of NASDAQ. No assurance can be given that the Company’s application will be approved. The Company also announced that it will host an investor and corporate update conference call on Thursday, April 21st at 10:00 AM EST, to present the Company’s strategy. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. A copy of the presentation management proposes to present on the conference call is attached to this Current Report on Form 8-K as Exhibit 99.2. This Current Report on Form 8-K may contain, among other things, certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, (i) statements with respect to the Company's plans, objectives, expectations and intentions; and (ii) other statements identified by words such as "may", "could", "would", "should", "believes", "expects", "anticipates", "estimates", "intends", "plans" or similar expressions. These statements are based upon the current beliefs and expectations of the Company's management and are subject to significant risks and uncertainties. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETRO RIVER OIL CORP. Date: April 12, 2016 By: /s/ Scot Cohen Scot Cohen Executive Chairman EXHIBIT INDEX Exhibit No. Description Press Release, dated April 12, 2016 Petro River Oil Corp. Corporate Presentation
